DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 1/4/2021, amended claims 1 and 7 are acknowledged. Claims 1-8 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sazonov et al. (US Publication 2011/0054359 A1) (cited by Applicant).

Regarding claim 7, Sazonov et al. discloses a system for monitoring motor stress of a person, comprising: 

a transmitter (115), wherein the transmitter transmits in a digital form signals from the load sensors to an external processing unit (105) (see Figure 1C and [0042]); and
the external processing unit determines weight of the person, a value of additional weight carried by the person, or a value of the motor stress of the person (see [0055] and [0065]-[0066]) based on: 
time relationship between the signals from the load sensors in each insole (see Figure 7A and [0039]-[0040] and [0055]); and 
a "walking", "running" and "standing" type of the motor stress of the person (see Figure 7A and [0034], [0040], [0055], and [0065]-[0066]).
Regarding claim 8, Sazonov et al. discloses  each of the insoles comprises at least one load sensor disposed between the first and second load sensors (see [0059]-[0060] and [0062]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sazonov et al., further in view of Avni et al. (US Publication No. 2008/0167580 A1) (cited by Applicant).

Regarding claim 1, Sazonov et al. discloses a method of monitoring motor stress and weight of a person, the method comprising: 
registering signals from load sensors disposed in shoe insoles of the person, wherein each insole has a first load sensor disposed in a heel region of an insole and a second load sensor disposed in a toe region of the insole (see Figures 1A and 4 and [0039], [0059]-[0060], and [0062]); 
determining a "walking", “running”, and "standing" type of the motor stress of the person based on time relationship between signals from the load sensors in each insole (see Figure 7A and [0034], [0040], [0055], and [0065]-[0066]); and 
determining the weight of the person based on the determined type of the motor stress (see [0055] and [0066]).  
It is noted Sazonov et al. does not specifically teach determining the weight of the person and additional weight carried by the person. However, Avni et al. teaches determining the weight of the person and additional weight (e.g. mass of the shoe) carried by the person based on the determined type of the motor stress (see [0170], [0179], and [0188]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sazonov et al. to include determining the weight of the person and additional weight carried by the person, as disclosed in Avni et al., so as to allow different force-to-weight conversion values to be applied at least in part responsively to different shoe characteristics (see Avni et al.: [0180]).

Regarding claim 5, Avni et al. teaches determining the weight of the person and additional weight using a look-up table that includes standing-still force-to-weight conversion values that can be derived from pre-populated look-up tables containing force-to-weight conversion values for a plurality of typical subjects wearing typical shoes (i.e. calibration factor Ks) (see [0170], [0179], [0188], and [0194]). Avni et al. also teaches making calibration force measurements when the person is standing, when the weight is balanced between both feet, and/or when the weight is mostly or entirely on one foot (i.e. F, F1max, F2max) (see [0184]-[0186]) and correcting force-to-weight conversion values based on “a mathematical relationship (e.g. one or more ratios) between the measured force-to-weight values and the pre-populated force-to-weight values” (see [0195]-[0196]). While Avni et al. does not explicitly describe an equation P = Ks * F for determining the weight of the person and the additional weight at standing, Avni et al. appears to determine each of the variables of Applicant’s claimed equation. Further, one of ordinary skill in the art could easily and predictably fit these variables into a basic mathematical formula like Applicant’s claimed equation with a high expectation of success in order to calculate the weight of the person and the additional weight of standing.

using signals from the additional load sensors together with the signals from the first and second load (see Figures 1A and 4 and [0039], [0059]-[0060], and [0062]).

Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sazonov et al. and Avni et al., further in view of Oshio (US Publication No. 2013/0028368 A1).

	Regarding claim 2, it is noted neither Sazonov et al. nor Avni et al. specifically teach the type of the motor stress is determined as "walking" if (i) the signals from the load sensors in the insoles exhibit periodic variations of values and (ii) the signals from the load sensors from different insoles partially overlap in time. However, Oshio teaches the type of the motor stress is determined as "walking" if (i) the signals from the load sensors in the insoles exhibit periodic variations of values and (ii) the signals from the load sensors from different insoles partially overlap in time (see Figures 17A-B and [0094]-[0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sazonov et al. and Avni et al. to include the type of the motor stress is determined as "walking" if (i) the signals from the load sensors in the insoles exhibit periodic variations of values and (ii) the signals from the load sensors from different insoles partially overlap in time, as 
Regarding claim 3, it is noted neither Sazonov et al. nor Avni et al. specifically teach the type of the motor stress is determined as "running" if (i) the signals from the load sensors in the insoles exhibit periodic variations of values and (ii) the signals from the load sensors from different insoles do not overlap in time. However, Oshio teaches the type of the motor stress is determined as "running" if (i) the signals from the load sensors in the insoles exhibit periodic variations of values and (ii) the signals from the load sensors from different insoles do not overlap in time (see Figures 17A-B and [0094]-[0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sazonov et al. and Avni et al. to include the type of the motor stress is determined as "running" if (i) the signals from the load sensors in the insoles exhibit periodic variations of values and (ii) the signals from the load sensors from different insoles do not overlap in time, as disclosed in Oshio, so as to allow a number of walking steps and a number of running steps to be separately counted (see Oshio: [0098]).

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
The Examiner initially notes that absent any special definition in the instant Specification upon which Applicant does not appear to rely, the claims and terms therein have been treated on the merits consistent with the disclosure under the 
	Applicant argues that Sazonov does not teach determining weight of the person, a value of additional weight carried by the person, or a value of the motor stress of the person based on time relationship between the signals from the load sensors, in particular arguing that Sazonov’s determination is based on a combination of the acceleration data and the pressure data. The Examiner agrees that Sazonov uses both acceleration data and the pressure data but notes that the transitional phrase “comprising” in Applicant’s claims does not preclude Sazonov from still meeting the requirements of Applicant’s claim language. That is, the present claim language does not require a determination of weight of the person, a value of additional weight carried by the person, or a value of the motor stress of the person based only on a time relationship between the signals from the load sensors. Sazonov describes differentiating between various activities including sitting, standing, walking, jogging, etc. based on unique patterns of pressure and acceleration (see [0034]). The pressure sensors detect changes in pressure over time to differentiate between various parts of the user’s gait cycle (see [0039]), and the loading profiles and data regarding key temporal and spatial gait parameters are used “to classify the type of motion-based activity that the user is performing (e.g., walking vs. running)” (see [0040]). In addition to identifying various parts of the gait cycle, the capacitive pressure sensors are also used for weight measurement (see [0055]). Sazonov describes “a weight estimation module 
	Applicant presents similar arguments against the rejection of claims 1 and 4-6 based on the combination of Sazonov and Avni and the rejection of claims 2-3 based on the combination of Sazonov, Avni, and Oshio, which are not persuasive for the same reasons outlined above with respect to claim 7. Applicant further argues that Avni fails to teach determining a “walking”, “running” and “standing” type of the motor stress of the person based on time relationship between signals from the load sensors in each insole or determining the weight of the person and additional weight carried by the person based on the determined type of the motor stress. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Avni is not relied upon in the rejection to teach determining a “walking”, “running” and “standing” type of the motor stress of the person based on time relationship between signals from the load sensors in each insole. Further, Avni describes the conversion of force measurement to weight measurement being at least in part responsive to an indication of whether the user is stepping or standing still (i.e. “based on the determined type of motor stress”) (see . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791